Case 2:17-cv-08906-DOC-JPR Document 144 Filed 05/13/19 Page 1 of 3 Page ID #:3353



     1   Douglas Q. Hahn, California Bar No. 257559
           dhahn@sycr.com
     2   Salil Bali State Bar No. 263001
     3     sbali@sycr.com
         STRADLING YOCCA CARLSON & RAUTH, P.C.
     4   660 Newport Center Drive, Suite 1600
     5   Newport Beach, CA 92660-6422
         Telephone: (949) 725-4000
     6   Fax: (949) 725-4100
     7
         Victor G. Hardy (admitted pro hac vice)
     8     vhardy@hpylegal.com
     9   William M. Parrish (admitted pro hac vice)
           bparrish@hpylegal.com
    10   R. Floyd Walker (admitted pro hac vice)
    11     fwalker@hpylegal.com
         HARDY PARRISH YANG, LLP
    12   Spicewood Business Center
    13   4412 Spicewood Springs Rd., Suite 202
         Austin, Texas 78759
    14   Phone: (512)520-9407
    15
         Attorneys for Plaintiff Preservation Technologies LLC
    16
    17                      UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
    18
    19   PRESERVATION TECHNOLOGIES             Civil Action No.
         LLC,                                  2:17-cv-08906-DOC-JPR
    20           Plaintiff,
    21                                         PLAINTIFF’S APPLICATION
                    v.                         FOR LEAVE TO SEAL
    22                                         PLAINTIFF’S OPPOSITION TO
    23   MINDGEEK USA, INC., ET AL.,           DEFENDANTS’ MOTION TO
                                               DISMISS FOR LACK OF
    24              Defendants.                STANDING AND EXHIBITS
    25
                                               Hearing: December 17, 2018
    26                                         @8:30 a.m.
    27                                         Honorable Judge David O. Carter
                                               Courtroom: 9D
    28                                         Jury Trial Demanded

                APPLICATION TO SEAL PLAINTIFF’S OPPOSITION & EXHIBITS
Case 2:17-cv-08906-DOC-JPR Document 144 Filed 05/13/19 Page 2 of 3 Page ID #:3354



     1                              APPLICATION TO SEAL
     2         Pursuant to Local Rule 79-5.2.2, Preservation Technologies LLC
     3   (“Preservation”) hereby does move the Court for an order permitting Plaintiff to
     4   file under seal Plaintiff’s Opposition to Defendants’ Motion to Dismiss and
     5   Exhibits Thereto, including the Declaration of R. Floyd Walker. This material
     6   has been designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     7   ONLY” by either Plaintiff or a third party.
     8         Pursuant to Local Rule 79-5.2.2(b), Plaintiff has contacted the third party
     9   who designated the material as confidential and understands that this third party
    10   maintains its desire to maintain the confidential status of the material.
    11   Defendants do not oppose the present Application to Seal.
    12         The information sought to be sealed is highly confidential and is only
    13   tangentially related to the merits of Defendants’ Motion. Plaintiff contends that
    14   the public interest in understanding the judicial process can be met without the
    15   need to disclose the information sought to be sealed by this Application. The
    16   basis for sealing these documents is discussed in greater detail in the Sealed
    17   Declaration of R. Floyd Walker to be filed concurrently with this Application.
    18         Attached hereto are redacted versions of:
    19               Plaintiff’s Opposition to Defendants’ Motion to Dismiss
    20               Declaration of R. Floyd Walker
    21               Appendix A in Support of Plaintiff’s Opposition
    22
    23
    24
    25
    26
    27
    28
                                                   1
                 APPLICATION TO SEAL PLAINTIFF’S OPPOSITION & EXHIBITS
Case 2:17-cv-08906-DOC-JPR Document 144 Filed 05/13/19 Page 3 of 3 Page ID #:3355



     1
     2
     3
     4    DATE: May 13, 2019         HARDY PARRISH YANG LLP

     5                               By:/s/ R. Floyd Walker
     6                                  Victor G. Hardy (admitted pro hac vice)
                                        William M. Parrish (admitted pro hac vice)
     7                                  R. Floyd Walker (admitted pro hac vice)
     8
                                     STRADLING YOCCA CARLSON &
     9                               RAUGHT, P.C.
    10                                  Douglas Q. Hahn
                                        Salil Bali
    11
    12                               Attorneys for Plaintiff Preservation
    13                               Technologies, LLC

    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                             2
                APPLICATION TO SEAL PLAINTIFF’S OPPOSITION & EXHIBITS
